Citation Nr: 0807371	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals, gunshot wound, right foot, Muscle Group X, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
scar, left foot, residual, gunshot wound, currently evaluated 
as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a recent decision, Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), the Court held that a 
38 U.S.C. § 5103(a) notice requires that the Secretary notify 
the claimant inter alia that to substantiate an increased 
rating claim the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
that the claimant must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and that the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

In this case, neither the August 2004 VCAA notice, nor the 
April 2006 VCAA notice, appear to conform to the requirements 
as set forth in Vazquez-Flores.  On Remand, the veteran must 
be afforded a corrective VCAA notice letter that conforms to 
the Court's decision in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should fulfill all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475.  In particular, compliance should be 
ensured with VA's obligations under the 
VCAA as interpreted in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  A copy of this 
notification must be associated with the 
claims folder. 

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
either of the determinations remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



